Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 06/11/2019.  Claims 1-6 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/04/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
4. 	Claim 1-6 are objected to, because of the following informalities:  Spelling of words, such as "synchronisation" and "parametrisation" is improper and should be changed to consistently use "z" instead of "s".  Appropriate correction is required.





Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.       Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims are drawn to an apparatus (UE/node) without any corresponding structure that makes up the apparatus.  See MPEP 2106.
Amending claims 2, 4, and 6 to include additional elements that make up the apparatus would overcome this rejection.

Claim Rejections - 35 USC § 103 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110007657-A1 to Kazmi et al. (hereinafter Kazmi) and in further view of US 20150280849 A1 to Tsai et al (hereinafter Tsai).


Regarding claim 1, a method for operating a user equipment in a radio access network, the 
method comprising measuring first synchronization signaling associated to
 the radio access network, for measuring a set of parametrisations 
of the first synchronisation signaling is utilized, the set of parametrizations 
being determined based on a signaling parametrization of second synchronization 
signaling associated to the radio access network, and further 
based on a mapping of the signaling parametrization to the first set of 
parametrizations. 
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)

  	Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be 
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the ability of determining sector IDs of serving cell and/or neighboring cells using PSS. (Tsai: see para[0042])

Regarding claim 2, a user equipment for a radio access network, the user equipment being 
configured to measure first synchronization signaling associated to 
the radio access network, for measuring, a set of parametrisations of 
the first synchronisation signaling is utilized, the set of parametrizations 
being determined based on a signaling parametrization of second synchronization 
signaling associated to the radio access network, and further 
based on a mapping of the signaling parametrization to the first set of 
parametrizations. 
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)



Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be understood broadly by the notion of “a first cell” or  “a second cell” of the radio network, as is indicated in the claims. 
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)

 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the ability of determining sector IDs of serving cell and/or neighboring cells using PSS. (Tsai: see para[0042])



Regarding claim 3, a method for operating a network node in a radio access network, the method comprising transmitting first synchronization signaling in the 

signaling being represented by a first parametrization, the first 
parametrisation being chosen from a set of parametrisations, the set of 
parametrizations being determined based on a mapping from a signaling 
parametrization representing second synchronization signaling associated to 
the radio access network to the set of parametrizations. 
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)

  	Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be understood broadly by the notion of “a first cell” or  “a second cell” of the radio network, as is indicated in the claims.
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)
 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the ability of determining sector IDs of serving cell and/or neighboring cells using PSS. (Tsai: see para[0042])




Regarding claim 4, a network node for a radio access network, the network node being 
configured to transmit first synchronization signaling in the 
radio access network controlled by the network node, the first synchronization 
signaling being represented by a first parametrization, the first 
parametrisation being chosen from a set of parametrisations, the set of 
parametrizations being determined based on a mapping from a signaling 
parametrization representing second synchronization signaling associated to 
the radio access network to the set of parametrizations. 
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)

  	
 		Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be understood broadly by the notion of “a first cell” or  “a second cell” of the radio network, as is indicated in the claims.
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)
 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the ability of determining sector IDs of serving cell and/or neighboring cells using PSS. (Tsai: see para[0042])



Regarding claim 5, a method for operating a control node in a wireless communication network, the method comprising indicating, to a network node, a set of parametrizations 
representing first synchronization signaling to be associated to 
, the set of parametrizations being determined based on a signaling parametrisation of synchronisation signaling associated to a first cell. 
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)

  	Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be understood broadly by the notion of “a first cell” or  “a second cell” of the radio network, as is indicated in the claims.
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)
 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the ability of determining sector IDs of serving cell and/or neighboring cells using PSS. (Tsai: see para[0042])
	


Regarding claim 6, a control node for a wireless communication network, network node being 
configured to indicate, to a network node, a set of parametrisations representing first synchronisation signaling to be associated to, the set of parametrizations being determined based on a signaling parametrization of synchronization signaling associated to a first cell.
(Kazmi: See para[0224] for UE receives from base station, one SSS (e.g., first synchronization signal) and determines Cell IDs  (e.g., a set of parametrizations of the first synchronization signaling ) that is mapped to SSS.  It further teaches that UE can also do the same, via using PSS (e.g., second synchronization signal) instead of SSS, and determine Cell IDs that are mapped to PSS (e.g., a set of parametrization of the second synchronization signal), and based on such acquired mapping of Cell IDs from PSS and SSS,  it can derive resource element (RE) grid ( e.g., the set of parametrization determined based on a signaling ) used in all of the neighbor cells)

		Although Kazmi teaches neighboring Cell IDs determined from PSS, however, it does not explicitly disclose that “sector IDs” of neighboring cell, or the serving cell itself, can be determined from PSS, wherein different cells or sectors of the same radio network, could be understood broadly by the notion of “a first cell” or  “a second cell” of the radio network, as is indicated in the claims.
		However, in a similar field, Tsai teaches that sector IDs of the home cellular network (e.g., different cells of the same home network) and the neighboring cellular network (e.g., different cells of the same neighboring network) can be determined from PSS. (Tsai: see para[0042] for PSS includes different sector IDs of serving and neighboring cells)
 		It would have been obvious to one of ordinary skill in the art at the time of invention to have included, sector ID determination from PSS, as taught by Tsai, in order to benefit from the (Tsai: see para[0042])

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3198.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477